In a proceeding pursuant to CPLR article 78, inter alia, to review a purported determination by the respondent to recommend termination of the petitioner as a probationary teacher, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Sherwood, J.), dated May 22, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The notice given to the petitioner by the Superintendent of Schools of the respondent South Orangetown Central School District that he would recommend to the Board of Education that her probationary employment be discontinued was not a final determination subject to review in a proceeding pursuant to CPLR article 78 (see, CPLR 7803 [3]). In any event, even if we assume that the Board had issued a final determination, the petitioner has not raised a triable issue of fact that such determination was for a constitutionally impermissible reason, violative of a statute, or done in bad faith (see, CPLR 7804 [h]; Matter of Frasier v Board of Educ., 71 NY2d 763).
The petitioner’s remaining contentions are without merit. Bracken, J. P., Rosenblatt, Thompson and Krausman, JJ., concur.